DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 27 December 2021 is acknowledged and has been entered. Claims 1-19 are presented for examination on the merits.
Claim 1 has been amended to add the language “upon determining the quantity of the carrier, standardizing the concentrated slurry by adding thereto the quantity of the carrier to result in a standardized concentrated slurry; and drying the standardized concentrated slurry to result in the extract with the specified concentration of the psychoactive alkaloids.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 stand rejected under 35 U.S.C. 103 as being unpatentable over the website documents entitled “Truffle Magic – Simple Method of Psilocybin Extraction” and “Mikey’s Psilly Ethanol Extract”.
A method of extraction of psychoactive alkaloids from a dried, raw, psilocybin fungus comprising the steps of: soaking a biomass of the dried, raw psilocybin fungus in an hydroethanolic solvent; filtering the biomass from the solvent; evaporating a portion of the solvent; and drying the concentrated slurry is claimed.
Truffle Magic website beneficially teaches a simple method of extracting psychoactive psillycybin from P. cubensis mushrooms with alcohol (e.g., 200 proof ethyl alcohol). The steps of the method include pulverizing dried mushrooms and pouring into a bottle and covering with alcohol and shaking and letting sit for 24 hours with periodic shaking. After the 24-hour soak, the mixture is filtered. The extracted alcohol is separated and stored in a fresh bottle, while the “shroom” material is re-soaked with fresh alcohol and extracted again. The extracted alcohols are combined and the alcohol 

Similarly the Mycotopia website beneficially teaches a similar method of ethanol extraction of mushrooms including grinding up mushrooms and soaking in Everclear anywhere from 20 to overnight. After the soak, the mixture is filtered with a piece of t-shirt or cheesecloth, “whatever I have on hand that will strain the shroom muck without getting any of solid matter in the extract”. The website specifically states the detailed method is “my personal preference and mileage may vary with others. There are several things that one can do to personalize the recipe, much like spaghetti there are so many variables that make it really good or just another batch”.
	
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ ethanol as an extraction solvent of psychoactive compounds from Psilcybe mushrooms, which appears to be a commonly employed method in the magic mushroom community, as evidenced by the cited websites. The claimed method is so broad as to encompass these common methods.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
. See Philips v. Google & Microsoft 2020.
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

	Note, with reference to the following language recited in the claimed method:
using the psychoactive alkaloid content, the dry mass content and the
specified concentration to determine a quantity of a carrier to add to the concentrated
slurry in order to obtain the specified concentration of the psychoactive alkaloids in
the extract;

standardizing the concentrated slurry by adding thereto the quantity of the
carrier;
	
This language does not effectively limit the claimed method as it does not specifically recited an actual step in the method. Indeed, as such a high level of generality and not specifying was concentration is “specified” such a level of abstraction is the epitome of routine optimization well within the purview of the skilled practitioner. Such adjustment of particular conventional working conditions (e.g.,  altering the concentration of the psychoactive compounds in a composition depending on the desired effect, the subject, determining an appropriate daily dose thereof, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. (See e.g., MPEP2144.05). The skilled practitioner would find it obvious to alter the strength of the psycodelic mushroom extract depending on how strong it is and how much of a trip the subject wants. That is – if it is too strong then dilute it, or if too weak concentrate it more by removing more solvent, i.e., the very epitome of routine optimization.
 As the website document ungrammatically and rather colorfully states: 
At that point the remaing [sic] alcohol is ready for consumption but most likely will be to [sic] strong for most people to shoot. So dilute with whatever you think will make it go down easily. At this point one can expect a 5-15 minute come on and a ride that lasts exactly 4 hours. Assuming that one uses an average 2-3 gram dose per person. Expect a very clean ride!
Now I like to take it another step further because I often find the above method to be "to [sic] clean" of a ride and I feel that I loose [sic] some of the spirituality from the ride and becomes just a visual ride without the mindfuck. 
There is a time and place for those rides too. To get back some of that spiritual shit that I personally enjoy. I will take cranberry juice and do another soak and wash from the original mushroom muck leftover from the first pull. Any acidic juice will work but I just prefer cranberry as I think it mixes well with the everclear. Either way it all tastes like shit!

As stated previously, the claims are drafted in such general and broad language that they read on the common method of ethanolic extraction of magic mushrooms. There is no specific variables cited, such as length of extraction, temperature, filtration method, solvent pH, ratio of solvent to biomass, etc. as recited in the dependent claims that appear to be critical factors resulting in unexpected results, such as particularly high extraction of specific compounds. (See e.g., MPEP 2144.05(III)).
Accordingly, the instant claims, in the range of variables where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Response to Arguments
Applicant's arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. 
Applicant asserts the cited prior art does not renders obvious "using the psychoactive alkaloid content, the dry mass content, and the specified concentration to determine a quantity of a carrier to add to the concentrated slurry in order to obtain the specified concentration of the psychoactive alkaloids in the extract" and "upon determining the quantity of the carrier, standardizing the concentrated slurry by adding thereto the quantity of the carrier to result in a standardized concentrated slurry" as recited in amended claim 1.  Applicant further asserts that that the language of amended claim 1 with respect to the "standardizing" does recite an actual step in the claimed method, particularly "upon determining the quantity of the carrier, standardizing the concentrated slurry by adding thereto the quantity of the carrier", where the determined quantity of the carrier is added to the concentrated slurry. Thus, the language limits the claim by including steps where the quantity of carrier is determined and added to the concentrated slurry in order to standardize the slurry. 
This is unpersuasive. Although Applicant is correct that the cited references do not disclose “standardizing”, without specifics as to what the actual method is doing, recited such standardization as such a high level of generality amount to routine optimization and experimentation well within the purview of the skilled practitioner. The skilled practitioner would find it obvious to alter the strength of the psycodelic mushroom extract depending on how strong it is and how much of a trip the subject wants. That is – if it is too strong then dilute it, or if too weak concentrate it more by removing more solvent, i.e., the very epitome of routine optimization.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655